UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1776


GEORGE KARIUKI,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA DEPARTMENT OF INSURANCE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00341-D)


Submitted: February 20, 2020                                      Decided: March 5, 2020


Before GREGORY, Chief Judge, and DIAZ and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Kariuki, Appellant Pro Se. Thomas James Felling, Assistant Attorney General,
Daniel Snipes Johnson, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Kariuki seeks to appeal the district court’s order granting Defendant’s

partial motion to dismiss, denying Kariuki’s motions to seal, and denying his motions to

amend. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Kariuki seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2